EXHIBIT 10.20


CONSULTING AGREEMENT


CONSULTING AGREEMENT (this “Agreement”), made and entered into as of the 13th
day of May, 2010, by and between SSGI, Inc., a Florida corporation (the
“Company”), and Bobby L. Moore, Jr., an individual resident of the State of
Florida (“Consultant”).


WITNESSETH:


WHEREAS, the Company desires to retain Consultant to render consulting and
advisory services for the Company on the terms and conditions set forth in this
Agreement, and Consultant desires to be retained by the Company on such terms
and conditions.
 


NOW THEREFORE, in consideration of the premises, the respective covenants and
commitments of the Company and Consultant set forth in this Agreement, and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and Consultant agree as follows:


1.           Retention of Consultant; Services to be Performed. The Company
hereby retains Consultant to render such business, management, advisory and
transition services (including attendance at management and Board of Director
meetings) as the Company may request from time to time, up to a maximum of (a)
80 hours per month during the first one hundred and twenty (120) days of the
term of this Agreement (the “Transition Period”), and (b) 40 hours per month
after the Transition Period; provided, however, that, during the Transition
Period, Consultant’s services shall be limited to making and receiving phone
calls, attending meetings locally, and providing general counseling to the
Company with respect to the existing customer, vender and other relationships of
B & M Construction Co., Inc., a Florida corporation (“B & M”), and the overall
integration of B & M with and into the Company.  Consultant hereby accepts such
engagement and agrees to perform such services for the Company upon the terms
and conditions set forth in this Agreement.  During the term of this Agreement,
Consultant shall devote such of his business time, attention, skill and energy
to the business of the Company as is necessary to adequately perform his
services hereunder. During the term of this Agreement, Consultant shall report
to the President of the Company.


2.           Term. Unless terminated at an earlier date in accordance with
Section 6 of this agreement, the term of this Agreement shall commence on the
date of this Agreement and shall continue for a continuous term of eighteen (18)
months thereafter.  After the initial 18-month term of this Agreement, this
Agreement shall continue on a month-to-month basis until either party notifies
the other party of such party’s desire not to so continue the term of this
Agreement.
 
 
1

--------------------------------------------------------------------------------

 

3.           Compensation. As compensation in full for Consultant’s services
hereunder, the Company shall pay to Consultant a consulting fee at a rate of
$400 per hour of service rendered to the Company (subject to a maximum of $3,200
per day, regardless of how many hours of service provided during that day). The
consulting fee shall be payable to Consultant monthly in arrears upon
presentment to the Company of a monthly invoice specifying (a) the number of
hours of services provided by Consultant during such month, (b) the days on
which such services were provided, and (c) a brief description of the services
provided on each day of such month.  Each such invoice shall be paid within ten
(10) days of the Company’s receipt thereof.  Notwithstanding the foregoing,
during the Transition Period, Consultant shall provide services hereunder
without compensation or other remuneration and shall not invoice the Company for
such services provided.


4.           Expenses. Consultant shall be reimbursed by the Company for any
out-of-pocket expenses that are reasonably incurred by Consultant in performing
his duties under this Agreement, subject to the presentment by Consultant to the
Company of appropriate receipts and expense reports.


5.           Protection of Trade Secrets, Know-How and/or Other Confidential
Information of the Company.
 


(a)          Confidential Information. Except as permitted or directed by the
Company’s Board of Directors, during the term of this Agreement or at any time
thereafter Consultant shall not divulge, furnish or make accessible to anyone or
use in any way (other than in the ordinary course of the business of the
Company) any confidential or secret knowledge or information of the Company
which Consultant has acquired or become acquainted with or will acquire or
become acquainted with prior to the termination of the period of his engagement
by the Company, whether developed by himself or by others, concerning any trade
secrets, confidential or secret designs, processes, formulae, plans, devices or
material (whether or not patented or patentable) directly or indirectly useful
in any aspect of the business of the Company, any customer or supplier lists of
the Company, any confidential or secret development or research work of the
Company, or any other confidential information or secret aspects of the business
of the Company. Consultant acknowledges that the above-described knowledge or
information constitutes a unique and valuable asset of the Company acquired at
great time and expense by the Company and its predecessors, and that any
disclosure or other use of such knowledge or information other than for the sole
benefit of the Company would be wrongful and would cause irreparable harm to the
Company. Both during and after the term of this Agreement, Consultant will
refrain from any acts or omissions that would reduce the value of such knowledge
or information to the Company. The foregoing obligations of confidentiality,
however, shall not apply to any knowledge or information which is now published
or which subsequently becomes generally publicly known in the form in which it
was obtained from the Company, other than as a direct or indirect result of the
breach of this Agreement by Consultant.


 (b)         Copyrightable Material. All right, title, and interest in all
copyrightable material which Consultant shall conceive or originate, either
individually or jointly with others, and which arise out of the performance of
this Agreement, will be the property of the Company and are by this Agreement
assigned to the Company along with ownership of any and all copyrights in the
copyrightable material.  Consultant agrees to execute all papers and perform all
other acts necessary to assist the Company to obtain and register copyrights on
such materials in any and all countries.  Where applicable, works of authorship
created by Consultant for the Company in performing his responsibilities under
this Agreement shall be considered “works made for hire” as defined in the U.S.
Copyright Act.
 
 
2

--------------------------------------------------------------------------------

 

(c)          Know-How and Trade Secrets. All know-how and trade secret
information conceived or originated by Consultant which arises out of the
performance of his obligations or responsibilities under this Agreement or any
related material or information shall be the property of the Company, and all
rights therein are by this agreement assigned to the Company.


6.           Termination. Notwithstanding any contrary provision contained
elsewhere in this Agreement, this Agreement and the rights and obligations of
the Company and Consultant hereunder (other than the rights and obligations of
the parties under Section 5) shall be terminated upon the occurrence of any of
the following events:


 
(a)
Immediately in the event of Consultant’s death; or



 
(b)
Immediately in the event that Consultant becomes disabled so that he is unable
to render his normal services under this Agreement for a continuous period of
thirty (30) days.



In the event this Agreement is terminated pursuant to this Section 6 prior to
the expiration of the term hereof, Consultant shall be entitled to receive his
consulting fees earned through the date of termination, but all other rights to
receive consulting fees or other remuneration hereunder shall terminate on such
date.


7.           Miscellaneous.


(a)          Assignment.  This Agreement and the rights and obligations of the
parties hereunder shall not be assignable, in whole or in part, by either party
without the prior written consent of the other party.


(b)          Governing Law; Exclusive Jurisdiction and Venue. THIS AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF FLORIDA AND
FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WITHIN SAID STATE. Each of the
Company and Consultant (i) hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
Florida and the courts of the State of Florida located in Palm Beach County,
Florida, for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement, and (ii) hereby waives, and agrees not to assert in
any such suit, action or proceeding, any claim that he or it is not personally
subject to the jurisdiction of any such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.
 
 
3

--------------------------------------------------------------------------------

 

(c)          Entire Agreement. This Agreement evidences the entire understanding
and agreement of the parties hereto relative to the consulting arrangement
between Consultant and the Company and the other matters discussed herein. This
Agreement supersedes any and all other agreements and understandings, whether
written or oral, relative to the matters discussed herein.  This Agreement may
only be amended by a written document signed by both Consultant and the Company.


(d)          Injunctive Relief. Consultant acknowledges that it would be
difficult to fully compensate the Company for damages resulting from any breach
by Consultant of the provisions of Section 5 of this Agreement.  Accordingly, in
the event of any actual or threatened breach of such provisions, the Company
shall (in addition to any other remedies that it may have) be entitled to
temporary and/or permanent injunctive relief to enforce such provisions, and
such relief may be granted without the necessity of proving actual damages.


(e)          Severability. To the extent any provision of this Agreement shall
be determined to be invalid or unenforceable, such provision shall be deleted
from this Agreement, and the validity and enforceability of the remainder of
such provision and of this Agreement shall be unaffected.  In furtherance of and
not in limitation of the foregoing, Consultant expressly agrees that should the
duration of or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid or enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities that may validly or enforceably be covered.
Consultant acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement shall be construed in a manner that renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.


(f)          Status of Consultant. In rendering services pursuant to this
Agreement, Consultant shall be acting as an independent contractor and not as an
employee or agent of the Company.  As an independent contractor, Consultant
shall have no authority, express or implied, to commit or obligate the Company
in any manner whatsoever, except as specifically authorized from time to time in
writing by an authorized representative of the Company, which authorization may
be general or specific. Nothing contained in this Agreement shall be construed
or applied to create a partnership. Consultant shall be responsible for the
payment of all federal, state or local taxes payable with respect to all amounts
paid to Consultant under this Agreement; provided, however, that if the Company
is determined to be liable for collection and/or remittance of any such taxes,
Consultant shall immediately reimburse the Company for all such payments made by
the Company.


[Remainder of page intentionally left blank; signature page to follow.]


 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Consultant have executed this Agreement as
of the date set forth in the first paragraph.


SSGI, INC.
   
By:
/s/ Larry M. Glasscock
 
Larry M. Glasscock, Chief Executive Officer
     
/s/ Bobby L. Moore, Jr.
 
Bobby L. Moore, Jr.

 
 
5

--------------------------------------------------------------------------------

 
 